 1                            LAW OFFICES OF

     WALKUP, MELODIA, KELLY & SCHOENBERGER
 2
                        A PROFESSIONAL CORPORATION

                  650 CALIFORNIA STREET, 26TH FLOOR
 3              SAN FRANCISCO, CALIFORNIA 94108-2615
                  T: (415) 981-7210 · F: (415) 391-6965

 4 KHALDOUN A. BAGHDADI (State Bar #190111)
   kbaghdadi@walkuplawoffice.com
 5 SARA M. PETERS (State Bar #260610)
   speters@walkuplawoffice.com
 6 JADE SMITH-WILLIAMS (State Bar #318915)
   jsmithwilliams@walkuplawoffice.com
 7 ATTORNEYS FOR PLAINTIFFS
     JAMI LUCAS, OSCAR GONZALEZ, ASHLEY LUCAS,
 8 GIANNA LUCAS, and E.L., a minor, by and through his
     Guardian ad Litem, Jami Lucas, the ESTATE OF ROD
 9 LUCAS, by and through its representative, Jami Lucas

10 MICHAEL J. HADDAD (State Bar #189114)
   michael.julia@haddadsherwin.com
11 JULIA SHERWIN (State Bar #189268)
   michael.julia@haddadsherwin.com
12 MAYA SORENSON (State Bar #250722)
   maya@haddadsherwin.com
13 TERESA ALLEN (State Bar #264865)
   teresa@haddadsherwin.com
14 HADDAD & SHERWIN LLP
   505 17th Street
15 Oakland, CA 94612
   T: (510) 452-5500
16 F: (510 452-5510
     ATTORNEYS FOR PLAINTIFFS
17 JOHN LUCAS and RUTH ARIEAS

18                                       UNITED STATES DISTRICT COURT

19                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

20 JAMI LUCAS, OSCAR GONZALEZ,                                Case No. 1:18-cv-01488-DAD-EPG
   ASHLEY LUCAS, GIANNA LUCAS,
21 and E.L., a minor, by and through his                      STIPULATED PROTECTIVE
   Guardian ad Litem, Jami Lucas, the                         ORDER
22 ESTATE OF ROD LUCAS, by and
   through its representative, Jami Lucas,                    PURSUANT TO LOCAL RULE 141.1
23 JOHN LUCAS, and RUTH ARIEAS,
                                                              Assigned to:
24                                       Plaintiffs,          District Judge Dale A. Drozd
                                                              Magistrate Judge Erica P. Grosjean
25         v.
                                                              Trial Date:      Unassigned
26 COUNTY OF FRESNO and JARED
   MULLIS,
27                                                            (ECF No. 17)
                   Defendants.
28

                                                          1
                   STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1 1.     PURPOSES AND LIMITATIONS

                               2        Disclosure and discovery activity in this action are likely to involve production of

                               3 confidential, proprietary, or private information for which special protection from

                               4 public disclosure and from use for any purpose other than prosecuting this litigation

                               5 may be warranted. Accordingly, the parties hereby stipulate to and petition the court

                               6 to enter the following Stipulated Protective Order. The parties acknowledge that this

                               7 Order does not confer blanket protections on all disclosures or responses to discovery

                               8 and that the protection it affords from public disclosure and use extends only to the

                               9 limited information or items that are entitled to confidential treatment under the

                          10 applicable legal principles. The parties further acknowledge, as set forth in Section

                          11 12.3, below, that this Stipulated Protective Order does not entitle them to file

                          12 confidential information under seal; Local Rule 141 sets forth the procedures that must

                          13 be followed and the standards that will be applied when a party seeks permission from

                          14 the court to file material under seal.

                          15 2.         DEFINITIONS

                          16            2.1    Challenging Party: a Party or Non-Party that challenges the designation

                          17                   of information or items under this Order.

                          18            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how

                          19                   it is generated, stored or maintained) or tangible things that qualify for

                          20                   protection under Federal Rule of Civil Procedure 26(c), and for which

                          21                   public disclosure is likely to result in particularized harm and violate

                          22                   privacy interests recognized by law. This information may include:

                          23                   a.     personnel file records of any peace officer;

                          24                   b.     confidential law enforcement or prosecutorial records of the

                          25                          Superior Court criminal proceeding pending against Deputy

                          26                          Jared Mullis;
                          27                   c.     medical records;

                          28                   d.     social security numbers and similar sensitive identifying
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                              2
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                              STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1                 information (unless redacted by order or by agreement of all

                               2                 parties).

                               3          Except by stipulation or order based on good cause, this information may

                               4          not include records and information of foundational facts and

                               5          investigation of the subject incident(s), specifically: the officer involved

                               6          shooting of ROD Lucas on or about October 31, 2016.

                               7   2.3    Counsel (without qualifier): Outside Counsel of Record and House

                               8          Counsel (as well as their support staff).

                               9   2.4    Designating Party: a Party or Non-Party that designates information or

                          10              items that it produces in disclosures or in responses to discovery as

                          11              “CONFIDENTIAL.”

                          12       2.5    Disclosure or Discovery Material: all items or information, regardless of

                          13              the medium or manner in which it is generated, stored, or maintained

                          14              (including, among other things, testimony, transcripts, and tangible

                          15              things), that are produced or generated in disclosures or responses to

                          16              discovery in this matter.

                          17       2.6    Expert: a person with specialized knowledge or experience in a matter

                          18              pertinent to the litigation who has been retained by a Party or its counsel

                          19              to serve as an expert witness or as a consultant in this action.

                          20       2.7    House Counsel: attorneys who are employees of a party to this action.

                          21              House Counsel does not include Outside Counsel of Record or any other

                          22              outside counsel.

                          23       2.8    Non-Party: any natural person, partnership, corporation, association, or

                          24              other legal entity not named as a Party to this action.

                          25       2.9    Outside Counsel of Record: attorneys who are not employees of a party to

                          26              this action but are retained to represent or advise a party to this action
                          27              and have appeared in this action on behalf of that party or are affiliated

                          28              with a law firm which has appeared on behalf of that party.
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                         3
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                         STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1     2.10    Party: any party to this action, including all of its officers, directors,

                               2             employees, consultants, retained experts, and Outside Counsel of Record

                               3             (and their support staffs).

                               4     2.11    Producing Party: a Party or Non-Party that produces Disclosure or

                               5             Discovery Material in this action.

                               6     2.12    Professional Vendors: persons or entities that provide litigation support

                               7             services (e.g., photocopying, videotaping, translating, preparing exhibits

                               8             or demonstrations, and organizing, storing, or retrieving data in any form

                               9             or medium) and their employees and subcontractors.

                          10         2.13    Protected Material: any Disclosure or Discovery Material that is

                          11                 designated as “CONFIDENTIAL.”

                          12         2.14    Receiving Party: a Party that receives Disclosure or Discovery Material

                          13                 from a Producing Party.

                          14 3.      SCOPE

                          15         The protections conferred by this Stipulation and Order cover not only Protected

                          16 Material (as defined above), but also (1) any information copied from Protected

                          17 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material that

                          18 reveal the source of the Protected Material or that reveal specific information entitled

                          19 to confidentiality as a matter of law; and (3) any testimony, conversations, or

                          20 presentations by Parties or their Counsel that might reveal Protected Material.

                          21 However, the protections conferred by this Stipulation and Order do not cover the

                          22 following information: (a) any information that is in the public domain at the time of

                          23 disclosure to a Receiving Party or becomes part of the public domain after its disclosure

                          24 to a Receiving Party as a result of publication not involving a violation of this Order,

                          25 including becoming part of the public record through trial or otherwise; and (b) any

                          26 information known to the Receiving Party prior to the disclosure or obtained by the
                          27 Receiving Party after the disclosure from a source who obtained the information

                          28 lawfully and under no obligation of confidentiality to the Designating Party; (c) any
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                            4
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                            STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1 information mentioned or referenced in a deposition or in other pretrial or trial

                               2 proceedings, unless such portions of testimony have been designated as confidential

                               3 pursuant to section 5.2 (b) of this order. Any use of Protected Material at trial shall be

                               4 governed by a separate agreement or order.

                               5 4.     DURATION

                               6        Even after final disposition of this litigation, the confidentiality obligations

                               7 imposed by this Order shall remain in effect until a Designating Party agrees

                               8 otherwise in writing or a court order otherwise directs. Final disposition shall be

                               9 deemed to be the later of (1) dismissal of all claims and defenses in this action, with or

                          10 without prejudice; and (2) final judgment herein after the completion and exhaustion of

                          11 all appeals, rehearings, remands, trials, or reviews of this action, including the time

                          12 limits for filing any motions or applications for extension of time pursuant to applicable

                          13 law.

                          14 5.         DESIGNATING PROTECTED MATERIAL

                          15            5.1    Exercise of Restraint and Care in Designating Material for Protection.

                          16                   Each Party or Non-Party that designates information or items for

                          17                   protection under this Order must take care to limit any such designation

                          18                   to specific material that qualifies under the appropriate standards. The

                          19                   Designating Party must designate for protection only those parts of

                          20                   material, documents, items, or oral or written communications that

                          21                   qualify – so that other portions of the material, documents, items, or

                          22                   communications for which protection is not warranted are not swept

                          23                   unjustifiably within the ambit of this Order.

                          24                   Mass, indiscriminate, or routinized designations are prohibited.

                          25                   Designations that are shown to be clearly unjustified or that have been

                          26                   made for an improper purpose (e.g., to unnecessarily encumber or retard
                          27                   the case development process or to impose unnecessary expenses and

                          28                   burdens on other parties) expose the Designating Party to sanctions.
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                              5
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                              STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1          If it comes to a Designating Party’s attention that information or items

                               2          that it designated for protection do not qualify for protection, that

                               3          Designating Party must promptly notify all other Parties that it is

                               4          withdrawing the mistaken designation.

                               5   5.2    Manner and Timing of Designations. Except as otherwise provided in this

                               6          Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                               7          stipulated or ordered, Disclosure or Discovery Material that qualifies for

                               8          protection under this Order must be clearly so designated before the

                               9          material is disclosed or produced.

                          10              Designation in conformity with this Order requires:

                          11              a.     for information in documentary form (e.g., paper or electronic

                          12                     documents, but excluding transcripts of depositions or other

                          13                     pretrial or trial proceedings), that the Producing Party affix the

                          14                     legend “CONFIDENTIAL” to each page that contains protected

                          15                     material. If only a portion or portions of the material on a page

                          16                     qualifies for protection, the Producing Party also must clearly

                          17                     identify the protected portion(s) (e.g., by making appropriate

                          18                     markings in the margins). A Party or Non-Party that makes

                          19                     original documents or materials available for inspection need not

                          20                     designate them for protection until after the inspecting Party has

                          21                     indicated which material it would like copied and produced.

                          22                     During the inspection and before the designation, all of the

                          23                     material made available for inspection shall be deemed

                          24                     “CONFIDENTIAL.” After the inspecting Party has identified the

                          25                     documents it wants copied and produced, the Producing Party

                          26                     must determine which documents, or portions thereof, qualify for
                          27                     protection under this Order. Then, before producing the specified

                          28                     documents, the Producing Party must affix the
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                        6
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                         STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1                 “CONFIDENTIAL” legend to each page that contains Protected

                               2                 Material. If only a portion or portions of the material on a page

                               3                 qualifies for protection, the Producing Party also must clearly

                               4                 identify the protected portion(s) (e.g., by making appropriate

                               5                 markings in the margins).

                               6          b.     for testimony given in deposition or in other pretrial or trial

                               7                 proceedings, that the Designating Party identify on the record,

                               8                 before the close of the deposition, hearing, or other proceeding, all

                               9                 protected testimony.

                          10              c.     for information produced in some form other than documentary

                          11                     and for any other tangible items, that the Producing Party affix in

                          12                     a prominent place on the exterior of the container or containers in

                          13                     which the information or item is stored the legend

                          14                     “CONFIDENTIAL.” If the information is produced electronically,

                          15                     then the term “CONFIDENTIAL” must appear in the name of

                          16                     each electronic file containing confidentially designated

                          17                     information. If only a portion or portions of the information or

                          18                     item warrant protection, the Producing Party, to the extent

                          19                     practicable, shall identify the protected portion(s).

                          20       5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

                          21              failure to designate qualified information or items does not, standing

                          22              alone, waive the Designating Party’s right to secure protection under this

                          23              Order for such material. Upon timely correction of a designation, the

                          24              Receiving Party must make reasonable efforts to assure that the material

                          25              is treated in accordance with the provisions of this Order.

                          26 6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          27       6.1    Timing of Challenges. Any Party or Non-Party may challenge a

                          28              designation of confidentiality at any time. Unless a prompt challenge to a
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                         7
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                         STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1          Designating Party’s confidentiality designation is necessary to avoid

                               2          foreseeable, substantial unfairness, unnecessary economic burdens, or a

                               3          significant disruption or delay of the litigation, a Party does not waive its

                               4          right to challenge a confidentiality designation by electing not to mount a

                               5          challenge promptly after the original designation is disclosed.

                               6   6.2    Meet and Confer. The Challenging Party shall initiate the dispute

                               7          resolution process by providing written notice of each designation it is

                               8          challenging and describing the basis for each challenge. To avoid

                               9          ambiguity as to whether a challenge has been made, the written notice

                          10              must recite that the challenge to confidentiality is being made in

                          11              accordance with the Protective Order. The parties shall attempt to resolve

                          12              each challenge in good faith and must begin the process by conferring

                          13              directly (in voice to voice dialogue; other forms of communication are not

                          14              sufficient) within 14 days of the date of service of notice. In conferring, the

                          15              Challenging Party must explain the basis for its belief that the

                          16              confidentiality designation was not proper and must give the Designating

                          17              Party an opportunity to review the designated material, to reconsider the

                          18              circumstances, and, if no change in designation is offered, to explain the

                          19              basis for the chosen designation. A Challenging Party may proceed to the

                          20              next stage of the challenge process only if it has engaged in this meet and

                          21              confer process first or establishes that the Designating Party is unwilling

                          22              to participate in the meet and confer process in a timely manner.

                          23       6.3    Judicial Intervention. If the Parties cannot resolve a challenge without

                          24              court intervention, the Parties shall file and serve a Joint Statement re

                          25              Discovery Disagreement in accordance with Local Rule 251 (and in

                          26              compliance with Local Rules 141 and 141.1, if applicable).
                          27              The burden of persuasion in any such challenge proceeding shall be on the

                          28              Designating Party. Frivolous challenges, and those made for an improper
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                         8
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                         STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1             purpose (e.g., to harass or impose unnecessary expenses and burdens on

                               2             other parties) may expose the Challenging Party to sanctions. All parties

                               3             shall continue to afford the material in question the level of protection to

                               4             which it is entitled under the Producing Party’s designation until the

                               5             court rules on the challenge.

                               6 7.   ACCESS TO AND USE OF PROTECTED MATERIAL

                               7      7.1    Basic Principles. A Receiving Party may use Protected Material that is

                               8             disclosed or produced by another Party or by a Non-Party in connection

                               9             with this case only for prosecuting, defending, or attempting to settle this

                          10                 litigation. Such Protected Material may be disclosed by any party only to

                          11                 the categories of persons and under the conditions described in this Order.

                          12                 When the litigation has been terminated, a Receiving Party must comply

                          13                 with the provisions of section 13 below (FINAL DISPOSITION).

                          14                 Protected Material must be stored and maintained by all parties at a

                          15                 location and in a secure manner that ensures that access is limited to the

                          16                 persons authorized under this Order.

                          17          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

                          18                 ordered by the court or permitted in writing by agreement of both

                          19                 Designating Party and Receiving Party, all parties may disclose any

                          20                 information or item designated “CONFIDENTIAL” only to the following

                          21                 persons who have been apprised of the scope and requirements of this

                          22                 Order:

                          23                 a.     the Party’s Outside Counsel of Record in this action, as well as

                          24                        employees of said Outside Counsel of Record to whom it is

                          25                        reasonably necessary to disclose the information for this litigation

                          26                        (counsel and law firms appearing in this action are deemed to
                          27                        have agreed to be bound by this Protective Order);

                          28                 b.     the officers, directors, and employees (including House Counsel)
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                             9
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                            STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1                 of the Party to whom disclosure is reasonably necessary for this

                               2                 litigation, including employees and agents of the designating

                               3                 party(ies) in the normal course of their business with due regard

                               4                 for the confidential nature of the information under this

                               5                 protective order;

                               6           c.    experts (as defined in this Order) of any Party to whom disclosure

                               7                 is reasonably necessary for this litigation;

                               8           d.    the court and its personnel;

                               9           e.    court reporters and their staff, professional jury or trial

                          10                     consultants, mock jurors, and Professional Vendors to whom

                          11                     disclosure is reasonably necessary for this litigation;

                          12               f.    during their depositions, witnesses in the action to whom

                          13                     disclosure is reasonably necessary, unless otherwise agreed by

                          14                     the Designating Party and any other parties present at the

                          15                     deposition or ordered by the court. Pages of transcribed deposition

                          16                     testimony or exhibits to depositions that reveal Protected

                          17                     Material must be separately bound by the court reporter and may

                          18                     not be disclosed to anyone except as permitted under this

                          19                     Stipulated Protective Order or as agreed by all parties.

                          20               g.    the author or recipient of a document containing the information

                          21                     or a custodian or other person who otherwise possessed or knew

                          22                     the information.

                          23 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                          24        OTHER LITIGATION.

                          25        If a Party is served with a subpoena or a court order issued in other litigation

                          26 that compels disclosure of any information or items designated in this action as
                          27 “CONFIDENTIAL,” that Party must:

                          28               a.    promptly notify in writing the Designating Party. Such
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                        10
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                         STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1              notification shall include a copy of the subpoena or court order;

                               2       b.     promptly notify in writing the party who caused the subpoena or

                               3              order to issue in the other litigation that some or all of the

                               4              material covered by the subpoena or order is subject to this

                               5              Protective Order. Such notification shall include a copy of this

                               6              Stipulated Protective Order; and

                               7       c.     cooperate with respect to all reasonable procedures sought to be

                               8              pursued by the Designating Party whose Protected Material may

                               9              be affected. If the Designating Party timely seeks a protective

                          10                  order, the Party served with the subpoena or court order shall not

                          11                  produce any information designated in this action as

                          12                  “CONFIDENTIAL” before a determination by the court from

                          13                  which the subpoena or order issued, unless the Party has

                          14                  obtained the Designating Party’s permission. The Designating

                          15                  Party shall bear the burden and expense of seeking protection in

                          16                  that court of its confidential material – and nothing in these

                          17                  provisions should be construed as authorizing or encouraging a

                          18                  Receiving Party in this action to disobey a lawful directive from

                          19                  another court.

                          20 9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                          21       THIS LITIGATION

                          22           a.     The terms of this Order are applicable to information produced by

                          23                  a Non-Party in this action and designated as “CONFIDENTIAL.”

                          24                  Such information produced by Non-Parties in connection with

                          25                  this litigation is protected by the remedies and relief provided by

                          26                  this Order. Nothing in these provisions should be construed as
                          27                  prohibiting a Non-Party from seeking additional protections.

                          28           b.     In the event that a Party is required, by a valid discovery request,
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                     11
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                      STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1                 to produce a Non-Party’s confidential information in its

                               2                 possession, and the Party is subject to an agreement with the

                               3                 Non-Party not to produce the Non-Party’s confidential

                               4                 information, then the Party shall:

                               5                 1.     promptly notify in writing the Requesting Party and the

                               6                        Non-Party that some or all of the information requested is

                               7                        subject to a confidentiality agreement with a Non-Party;

                               8                 2.     promptly provide the Non-Party with a copy of the

                               9                        Stipulated Protective Order in this litigation, the relevant

                          10                            discovery request(s), and a reasonably specific description

                          11                            of the information requested; and

                          12                     3.     make the information requested available for inspection by

                          13                            the Non-Party.

                          14               c.    If the Non-Party fails to object or seek a protective order from this

                          15                     court within 14 days of receiving the notice and accompanying

                          16                     information, the Receiving Party may produce the Non-Party’s

                          17                     confidential information responsive to the discovery request. If

                          18                     the Non-Party timely seeks a protective order, the Receiving

                          19                     Party shall not produce any information in its possession or

                          20                     control that is subject to the confidentiality agreement with the

                          21                     Non-Party before a determination by the court. Absent a court

                          22                     order to the contrary, the Non-Party shall bear the burden and

                          23                     expense of seeking protection in this court of its Protected

                          24                     Material.

                          25 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                          26        If a Party learns that, by inadvertence or otherwise, it has disclosed Protected
                          27 Material to any person or in any circumstance not authorized under this Stipulated

                          28 Protective Order, the Party must immediately (a) notify in writing all Parties of the
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                         12
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                         STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

                               2 the Protected Material, (c) inform the person or persons to whom unauthorized

                               3 disclosures were made of all the terms of this Order, and (d) request such person or

                               4 persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached

                               5 hereto as Exhibit A.

                               6 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                               7        PROTECTED MATERIAL

                               8        When a Producing Party gives notice to Receiving Parties that certain

                               9 inadvertently produced material is subject to a claim of privilege or other protection,

                          10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                          11 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                          12 may be established in an e-discovery order that provides for production without prior

                          13 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                          14 parties reach an agreement on the effect of disclosure of a communication or

                          15 information covered by the attorney-client privilege or work product protection, the

                          16 parties may incorporate their agreement in the stipulated protective order submitted to

                          17 the court.

                          18 12.        MISCELLANEOUS

                          19            12.1    Right to Further Relief. Nothing in this Order abridges the right of any

                          20                    person to seek its modification by the court in the future.

                          21            12.2    Right to Assert Other Objections. By stipulating to the entry of this

                          22                    Protective Order no Party waives any right it otherwise would have to

                          23                    object to disclosing or producing any information or item on any ground

                          24                    not addressed in this Stipulated Protective Order. Similarly, no Party

                          25                    waives any right to object on any ground to use in evidence of any of the

                          26                    material covered by this Protective Order.
                          27            12.3    Filing Protected Material. Without written permission of all parties or a

                          28                    court order secured after appropriate notice to all interested persons, a
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                             13
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                               STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1               Party may not file in the public record in this action any Protected

                               2               Material. A Party that seeks to file under seal any Protected Material

                               3               must comply with Local Rule 141.

                               4 13.    FINAL DISPOSITION

                               5        Within 60 days after the final disposition of this action, as defined in paragraph

                               6 4, upon written notification served by Producing or Designating Party, each Receiving

                               7 Party must return all Protected Material to the Producing Party or destroy such

                               8 material. As used in this subdivision, “all Protected Material” includes all copies,

                               9 abstracts, compilations, summaries, and any other format reproducing or capturing

                          10 any of the Protected Material. Whether the Protected Material is returned or

                          11 destroyed, the Receiving Party must submit a written certification to the Producing

                          12 Party (and, if not the same person or entity, to the Designating Party) by the 60 day

                          13 deadline that (1) identifies (by category, where appropriate) all the Protected Material

                          14 that was returned or destroyed and (2) affirms that the Receiving Party has not

                          15 retained any copies, abstracts, compilations, summaries or any other format

                          16 reproducing or capturing any of the Protected Material. Notwithstanding this

                          17 provision, Counsel are entitled to retain an archival copy of all pleadings, motion

                          18 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                          19 deposition and trial exhibits, expert reports, attorney work product, and consultant and

                          20 expert work product, even if such materials contain Protected Material. Any such

                          21 archival copies that contain or constitute Protected Material remain subject to this

                          22 Protective Order as set forth in Section 4 (DURATION).

                          23 / / / /

                          24 / / / /

                          25 / / / /

                          26 / / / /
                          27 / / / /

                          28 / / / /
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                            14
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                             STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                               2

                               3 Dated: February 15, 2019         W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                               4

                               5                                      /s/ Khaldoun A. Baghdadi
                                                                  By: (As authorized on 2/15/19)
                               6                                      KHALDOUN A. BAGHDADI
                                                                      SARA M. PETERS
                               7
                                                                      JADE SMITH-WILLIAMS
                               8                                      Attorneys for Plaintiffs
                                                                      JAMI LUCAS, OSCAR GONZALEZ,
                               9                                      ASHLEY LUCAS, GIANNA LUCAS, AND
                                                                      E.L., A MINOR, BY AND THROUGH HIS
                          10
                                                                      GUARDIAN AD LITEM, JAMI LUCAS, THE
                          11                                          ESTATE OF ROD LUCAS, BY AND
                                                                      THROUGH ITS REPRESENTATIVE, JAMI
                          12                                          LUCAS
                          13

                          14 Dated: February 15, 2019             H ADDAD & S HERWIN

                          15
                                                                      /s/ Michael J. Haddad
                          16                                      By: (As authorized on 2/15/19)
                          17                                          MICHAEL J. HADDAD
                                                                      JULIA SHERWIN
                          18                                          MAYA SORENSON
                                                                      TERESA ALLEN
                          19
                                                                      Attorneys for Plaintiffs
                          20                                          JOHN LUCAS and RUTH ARIEAS

                          21
                                   Dated: February 15, 2019       W EAKLEY & A RENDT ,
                          22                                      A P ROFESSIONAL C ORPORATION
                          23

                          24                                          /s/ Brande Gustafson
                                                                  By: (As authorized on 2/15/19)
                          25                                          JAMES D. WEAKLEY
                          26                                          BRANDE GUSTAFSON
                                                                      Attorneys for Defendant
                          27                                          COUNTY OF FRESNO

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                        15
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                            STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1 Dated: February 19, 2019        M C C ORMICK B ARSTOW ET   AL   LLP

                               2

                               3                                     /s/ Gregory S. Mason
                                                                 By: (As authorized on 2/19/19)
                               4                                     GREGORY S. MASON
                                                                     Attorneys for Defendant
                               5
                                                                     JARED MULLIS
                               6

                               7

                               8

                               9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26
                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                       16
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                           STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1                                          ORDER

                               2       Pursuant to the stipulation of the parties (ECF No. 17),

                               3

                               4 IT IS SO ORDERED.

                               5
                                    Dated:    February 20, 2019                   /s/
                               6                                           UNITED STATES MAGISTRATE JUDGE
                               7

                               8

                               9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26
                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                          17
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                             STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
                               1                                        EXHIBIT A

                               2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                               3        I, ____________________________________________________[print or type full

                               4 name], of __________________________________________________________ [print or type

                               5 full address], declare under penalty of perjury that I have read in its entirety and

                               6 understand the Stipulated Protective Order that was issued by the United States

                               7 District Court for the Eastern District of California on _________________, 2019 in the

                               8 case of Jami Lucas, et al. v. County of Fresno, et al., Case No. 1:18-cv-01488-DAD-EPG.

                               9 I agree to comply with and to be bound by all the terms of this Stipulated Protective

                          10 Order and I understand and acknowledge that failure to so comply could expose me to

                          11 sanctions and punishment in the nature of contempt. I solemnly promise that I will not

                          12 disclose in any manner any information or item that is subject to this Stipulated

                          13 Protective Order to any person or entity except in strict compliance with the provisions

                          14 of this Order.

                          15            I further agree to submit to the jurisdiction of the United States District Court

                          16 for the Eastern District of California for the purpose of enforcing the terms of this

                          17 Stipulated Protective Order, even if such enforcement proceedings occur after

                          18 termination of this action.

                          19            I hereby appoint _______________________________________ [print or type full

                          20 name] of _________________________________________ [print or type full address and

                          21 telephone number] as my California agent for service of process in connection with this

                          22 action or any proceedings related to enforcement of this Stipulated Protective Order.

                          23 Date: ______________________________________

                          24 City and State where sworn and signed: _________________________________

                          25

                          26 Printed name: _______________________________
                          27

                          28 Signature: __________________________________
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                            18
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
         26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981-7210
                                             STIPULATED PROTECTIVE ORDER - CASE NO. 1:18-cv-01488-DAD-EPG
